PER CURIAM.
The petitioner seeks a writ of certio-rari from an order denying his motion to set aside a final judgment in a bastardy action and stay execution thereon. We deny certiorari.
The common law writ of certio-rari sought herein generally lies only in those cases in which it clearly appears that there is no other full, adequate and complete remedy available. See Mapoles v. Wilson, Fla.App.1960, 122 So.2d 249.
Petitioner’s proper remedy was to directly appeal the denial of his motion.
Unfortunately for Bland we are not authorized to construe his petition as a notice of appeal, Engel v. City of North Miami, Fla.1959, 115 So.2d 1.
Certiorari denied.
CROSS, C. J., and WALDEN and McCAIN, JJ., concur.'